 

 

USDC SDNY

UNITED STATES DISTRICT COURT {| DOCUMENT _
SOUTHERN DISTRICT OF NEW YORK H ELECTRONICALLY FILED
x DOC #: . so

 

 

 

 

 

IN THE MATTER OF AN APPLICATION | DATE rep lAl)4]__

TO BRING PERSONAL ELECTRONIC DEVICE(S)

 

 

OR GENERAL PURPOSE COMPUTING DEVICE(S)

- INTO THE COURTHOUSES OF THE

SOUTHERN DISTRICT OF NEW YORK
FOR USE IN A PROCEEDING OR TRIAL

x

 

. The following Order is subject to the definitions, obligations and restrictions imposed
pursuant to Standing Order M10-468, as Revised. Upon submission of written application to
this Court, it is hereby

ORDERED that the following attorney(s) are authorized to bring the Personal Electronic
Device(s) and/or the General Purpose Computing Device(s) (collectively, "Devices”) listed below
into the Courthouse for use in a proceeding or trial in the action

captioned State of New York et al. v. Deutsche Telekom AG et al.

 

2:19-cv-5434
, No.

The date(s) for which such authorization is provided is (are) 12/09/2019 — 01/17/2020

 

 

 

 

 

Attorney . Device(s)
1 SEE ATTACHED

2.

3.

 

 

 

 

(Altach Extra Sheet If Needed)

The attorney(s) identified in this Order must present a copy of this Order when entering
the Courthouse. Bringing any authorized Device(s) into the Courthouse or its Environs
constitutes a certification by the attorney that he or she will comply in all respects with the
restrictions and obligations set forth in Standing Order M10-468, as Revised.

SO ORDERED: .
Dated: |

 

 

we United States Judge

Revised: February 26, 2014

 

 

 
 

Electronic Device Request Attachment Form

 

 

 

 

 

LAST, FIRST # OF TYPE OF DEVICE REASONS FOR DEVICE
so DEVICES .
Nickels, Phil 13 2 laptop computers. (One | Trial - New York et al. v.

(Electronic Evidence
Presentation Technical
Assistant)

 

 

primary and one backup.)
1 Cell phone

2 mice. (One for each
laptop.)

2 power pack cables. (One
for each laptop.)

1 extension cord,

1 surge protector.

1 monitor. (Trial
presentation software
requires a second monitor
in order to function.)

1 cable to connect the
monitor to the laptop
computer.

1 Powerpoint clicker.

1 portable hard drive.

 

Deutsche Telekom AG et al.,
No. 1:19-cv-05434

 

 

Page 1 of 1

 

 

 

 
